                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ROBERT KELVIN LINDBLOOM,
      Plaintiff,
v.                                                Case No. 8:18-cv-02642-T-02AEP


MANATEE COUNTY, DONALD
COURTNEY, TANYA SHAW, TOM
WOOTEN, KATHARINE ZAMBONI,

     Defendants.
__________________________________/


                                      ORDER

      This action concerns a special magistrate’s enforcement hearing on local

code violations. The matter comes to the Court on a motion to dismiss Plaintiff

Robert Lindbloom’s Second Amended Complaint, Dkt. 26, from Defendants

Manatee County and Donald Courtney, Tanya Shaw, Tom Wooten, and Katharine

Zamboni in their individual capacities, Dkt. 27. Plaintiff, pro se, has responded in

opposition. Dkt. 29. The Court GRANTS the motion.

                                 BACKGROUND

      Taking Plaintiff’s factual allegations as true, Plaintiff has lived in the same

home in Manatee County for more than 35 years. Dkt. 26 at 14. The individual

Defendants work for Manatee County: Defendant Shaw is a code enforcement
officer; Defendant Wooten is a code enforcement field supervisor; Defendant

Zamboni is an assistant county attorney; and Defendant Courtney is a special

magistrate. Id.

      According to Shaw’s testimony at the eventual enforcement hearing, she

made initial inspections of Plaintiff’s residence on July 17, 2018. Dkt. 26-3 at 20.

These inspections led to notices of violations (NOVs) for trash and debris (Section

2-9-105, case number 2018070212) and an unsound roof (Section 2-9-106, case

number 2018070184). Id. The NOVs were dated July 31, 2018 and posted on the

property the same day. Id. Reinspections were made on July 31, August 14 and 30,

and September 21 of 2018. Id. There was “drop service,” and the cases were posted

on the first floor of the county administration building. Id.

      On September 26, 2018, Magistrate Courtney held a hearing on the NOVs in

which Shaw testified and presented photographic evidence of Plaintiff’s

noncompliance. Dkt. 26-3 at 20-26. Plaintiff testified that the photographs did not

represent the then-current condition of his residence, objected to their “enhanced”

nature, and questioned the allegation that the condition of the roof was structurally

unsound. Id. at 21.

      During the hearing, Plaintiff also asked for a connector cable with which to

make a computer presentation. Id. at 21. Plaintiff was informed that he would need

to provide a copy of any materials presented, so he would also need to use email or


                                           2
a printer. Id. Plaintiff then made a request for a hearing aid but quickly turned to

his case “so we don’t have to come back here again.” Id. Though he once more

complained about the absence of a hearing aid, Plaintiff seemed able to

communicate with and answer questions from the Magistrate. Id. at 21-22.

      During the hearing the Magistrate issued his decision finding noncompliance

and charging Plaintiff fines of $50.00 per day for each of the violations for a

maximum of $20,000. Id; see also Dkt. 26 ¶ 65. Defendant Courtney and other

individuals in attendance repeatedly informed Plaintiff that the fines would only

assess on the compliance date on October 19, 2018. Dkt. 26-3 at 21-22. The fines

started on November 17, 2018 and stopped on February 19, 2019. Dkt. 26 ¶¶ 66-

67. A lien in the amount of $4,778.50 (apparently only for the trash and debris

violation) was entered upon the property. Dkt. 26-2. In his original complaint,

Plaintiff alleged that the Magistrate’s decision is “being appealed.” Dkt. 1 at 5.

      In his Second Amended Complaint, Plaintiff broadly challenges the

constitutionality and validity of Chapter 162, Florida Statutes and Manatee County

Ordinance 15-10. Dkt. 26 ¶¶ 14-15. He also brings eighteen claims against

Defendants, including claims in individual capacity. The causes of action include,

against Manatee County: (1) excessive fines, (2) a due process claim under 42




                                           3
U.S.C. § 19831 for retroactive regulation, namely Ordinance 15-10 which required

homestead property owners to comply with its provisions; and (3) a due process

claim for entering a lien on a homestead property.

        Plaintiff brings against Defendant Shaw: (4)-(9) a series of due process

claims for submitting false NOVs and altered photographs, not providing evidence

to Plaintiff prior to the hearing, and not specifying additional actions necessary to

bring the residence into conformity, a Fourth Amendment “privacy” claim, and a

First Amendment “free speech” claim.

        Plaintiff complains against Magistrate Courtney: (10) an Americans with

Disabilities Act violation for failing to provide a hearing aid at the hearing; and a

series of due process claims for (11) mistakenly finding the noncompliance of

Plaintiff’s roof; (12) not providing a connector cord to present evidence; (13)

relying on evidence not provided to Plaintiff prior to the hearing and for ignoring

testimony; (14) not allowing Plaintiff to question Shaw about the NOVs; (15)

allowing Shaw’s presentation with photographs; (16) failing to serve as an

impartial tribunal as evidenced by the comment, “Here’s the order in writing, sir,

so you maybe can’t hear but you can read this.”




1
 Plaintiff’s many due process claims are, in the alternative, brought under article I, section 9 of the
Florida Constitution, though he does not specify how the analysis may differ.

                                                      4
        Plaintiff also brings (17) a due process claim against Defendant Wooten for

interrupting his questioning of Defendant Shaw. The last claim, (18), is against

Defendant Zamboni for not allowing Plaintiff to present evidence that he did not

provide prior to the hearing.

        Plaintiff seeks a variety of relief, including injunctive relief to remove the

lien, a stay of the Magistrate’s decision, and punitive damages.2 Defendants move

to dismiss under Rule 10(b) of the Federal Rules of Civil Procedure for the

defective form of Plaintiff’s Second Amended Complaint, under Rule 8(a)(2) for

lack of notice of the grounds supporting his claims, and under Rule 12(b)(6) for

failure to state a claim.

                                       LEGAL STANDARD

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). In considering the motion, the court

accepts all factual allegations of the complaint as true and construes them in the

light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284

(11th Cir. 2008) (citation omitted).


2
  Plaintiff also complains about injuries related to heart surgery weeks prior to the hearing. He alleges that
the hearing might have “contributed to the subsequent collapse of the graft requiring stents as well as
extremely painful drains that were placed in the pericardium.” Dkt. 26 ¶¶ 195-96. It is unclear whether he
seeks damages related to these injuries. Any such claim would be unavailing. The matter is also irrelevant
to his procedural due process claim, especially because there is no indication that he sought a continuance
or that the condition affected presentment of his defense.

                                                      5
      Courts should limit their “consideration to the well-pleaded factual

allegations, documents central to or referenced in the complaint, and matters

judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th

Cir. 2004) (citations omitted). Courts may also consider documents attached to a

motion to dismiss if they are (1) central to the plaintiff’s claim; and (2) undisputed

or, in other words, the “authenticity of the document is not challenged.” Horsley v.

Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (citations omitted).

                                    DISCUSSION

      Rather than proceed one-by-one through Plaintiff’s eighteen claims, the

Court first observes that Plaintiff fails to successfully challenge the

constitutionality and validity of Chapter 162, Florida Statutes and Ordinance 15-

10. Secondly, the procedures for the Magistrate’s hearing do not offend due

process and, in any event, Plaintiff’s remedy lies in state court. Additionally,

Plaintiff does not raise a cognizable substantive due process or excessive fines

claim as it relates to the lien. He cannot establish his remaining claims for

violations of his First and Fourth Amendment rights, his privacy, and under the

Americans with Disabilities Act. Lastly, qualified immunity shields the individual

Defendants from suit.




                                           6
      I.      Chapter 162, Florida Statutes and Ordinance 15-10

      More than once in his Complaint, Plaintiff asserts that Chapter 162, Florida

Statutes, and Ordinance 15-10 are unconstitutional. Dkt. 26 ¶¶14-15, 29. His chief

argument is that Chapter 162 provided the legal basis for the County to pass

Ordinance 15-10, which “forc[es] citizens to abide by current regulations, no

matter how expensive the repairs are and/or how long they have lived in the same

house,” or in other words, is a “retroactive regulation.” Id. ¶¶ 7-9, 14.

      Chapter 162 concerns county and municipal code enforcement, including

authorizing enforcement boards and special magistrates. See, e.g., Fla. Stat. §

162.03. As a Florida appellate court summarized, Chapter 162:

           authorizes counties and municipalities to create a code
           enforcement board to enforce local codes and ordinances which
           have no criminal penalties, where a pending or repeated
           violation continues to exist. Section 162.02. Enforcement is
           initiated by a code inspector who notifies the violator and gives
           him a reasonable time to correct the violation, and if the
           violation continues beyond the time specified for correction
           the code inspector must notify the board and request a hearing.
           Section 162.06. Under the procedures set forth in section
           162.07, the board must issue findings of fact, conclusions of
           law and an order affording the proper relief consistent with the
           statute.

           Section 162.09 authorizes the board, upon notification by
           the code inspector that a previous order of the board has not
           been complied with by the set time or, upon finding that the
           same violation has been repeated by the same violator, to assess
           fines up to $250/day for each day that a violation continues past
           the date set for compliance. Once a certified copy of the order
           imposing a fine is filed with the public records, it constitutes a
                                           7
         lien upon either the land involved or other property owned by
         the violator, and within six months the board may authorize the
         city attorney to foreclose on the lien except if it involves real
         property which is a homestead under the Florida Constitution.

City of Gainesville Code Enf’t Bd. v. Lewis, 536 So. 2d 1148, 1150 (Fla. 1st DCA

1988). In addition to setting forth various standards for the maintenance of

property and structures, Ordinance 15-10 provides for enforcement of code

violations “as provided in Chapter 162, Florida Statutes.” Manatee County, Fla.,

Ordinance 15-10, Sec. 2-37-8.

      Chapter 162’s constitutionality has been addressed before. For example, in

Michael D. Jones, P.A. v. Seminole Cty., 670 So. 2d 95 (Fla. 5th DCA 1996), the

Florida appellate court rejected an argument that the chapter violated the Florida

Constitution by establishing a “rogue” judicial system. 670 So. 2d at 96. In

upholding the chapter, the court observed:

         The powers given by the Legislature to code enforcement
         boards by Chapter 162 do not appear to us as having crossed
         the line between “quasi-judicial” and “judicial.” Such boards
         may impose fines for code violations but they cannot impose
         criminal penalties. Although boards can assert a lien against
         real or personal property, presumably section 162.09 would be
         interpreted to permit the presentment of defenses prior to
         enforcement of any lien. Further, the statute provides for the
         fundamental due process requirements of notice and a hearing,
         making of a record, and appeal, although such an appeal is
         not de novo.

Id. Additionally, the Eleventh Circuit has noted the authorization under Florida law

for special magistrates to adjudicate code violations. E.g., Bey v. City of Tampa
                                          8
Code Enf’t, 607 F. App’x 892, 897 (11th Cir. 2015) (citing Fla. Const. art. VIII, §

2(b); Fla. Stat. § 166.021(1) & (4); Fla. Stat. §§ 162.01-162.13; City of Tampa

Code § 9-1).

      Alternatively, Plaintiff’s argument that the statute and ordinance provide for

“retroactive regulation” is unpersuasive. In support, he points to Winston Towers

200 Ass’n, Inc. v. Saverio, 360 So. 2d 470 (Fla. 3d DCA 1978), a short opinion that

invalidated an amendment to a condominium by-law because it “was an attempt to

impose a retroactive regulation.” 360 So. 2d at 470-71.

      There are a few problems with this. First, the court in Winston Towers did

not specify the authority which proscribed the retroactive regulation, so it is

unclear whether that authority would also implicate a statute or county ordinance.

Secondly, Plaintiff provides no cases for the proposition that new or amended code

provisions cannot apply to buildings that exist at the time of an ordinance’s

promulgation. This seems especially anomalous here because Ordinance 15-10

apparently became operative in 2015, yet the inspections and NOVs of Plaintiff’s

residence were not until 2018. This could suggest the defective condition was not

present when Ordinance 15-10 took effect. In fact, Plaintiff does not concretely

allege that the condition of his residence would have complied with code as

unamended by the ordinance.




                                           9
      Plaintiff has not set forth a claim that is plausible on its face to challenge the

constitutionality of Chapter 162, Florida Statutes or Ordinance 15-10.

      II.    Procedural Due Process

      Most of Plaintiff’s claims are for procedural due process violations under §

1983, which requires him to prove (1) a deprivation of a constitutionally-protected

liberty or property interest, (2) state action, and (3) constitutionally-inadequate

process. Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003) (citation

omitted). Yet as Defendants point out, “only when the state refuses to provide a

process sufficient to remedy the procedural deprivation does a constitutional

violation actionable under section 1983 arise.” Cotton v. Jackson, 216 F.3d 1328,

1330-31 (11th Cir. 2000) (citations omitted). “It is the state’s failure to provide

adequate procedures to remedy the otherwise procedurally flawed deprivation of a

protected interest that gives rise to a federal procedural due process claim.” Id. at

1331 (citations omitted). This rule provides the State an “opportunity to remedy the

procedural failings of its subdivisions and agencies in the appropriate fora—

agencies, review boards, and state courts before being subjected to a claim alleging

a procedural due process violation.” Id. (citations and internal quotation marks

omitted).

      The Court must “look to whether the available state procedures were

adequate to correct the alleged procedural deficiencies.” Id. (citations omitted). “If


                                           10
adequate state remedies were available but the plaintiff failed to take advantage of

them, the plaintiff cannot rely on that failure to claim that the state deprived him of

procedural due process.” Id. (citations omitted). To be “adequate,” the state

remedial procedure “need not provide all the relief available under section 1983”;

rather, it “must be able to correct whatever deficiencies exist and to provide

plaintiff with whatever process is due.” Id. (citations omitted).

        Here, the Magistrate’s order was appealable under section 162.11, Florida

Statutes. See also Fla. Stat. § 26.012(1) (“Circuit courts shall have jurisdiction of

appeals from final administrative orders of local government code enforcement

boards.”). Though Plaintiff admitted the order was “being appealed,” the

disposition of any appeal is unclear. In any event, Plaintiff does not clearly allege

in what ways such an appeal would be inadequate to remedy his claimed

procedural due process violations. Though Plaintiff would not be afforded a de

novo hearing, he could nonetheless obtain “appellate review of the record created

before the enforcement board.” Fla. Stat. § 162.11. Based on that review, the

circuit court could address the lien and the Magistrate’s decision, which is relief

Plaintiff seeks here.3




3
  To the extent that Plaintiff could not challenge the constitutionality of Chapter 162 or Ordinance 15-10
in an administrative hearing or on appeal, see, e.g., Wilson v. Cty. of Orange, 881 So. 2d 625, 631 (Fla.
5th DCA 2004), the Court nonetheless considered these claims above.

                                                    11
          Though the Court need not address Plaintiff’s underlying claim, it does note

its skepticism. To be sure, due process “requires notice and the opportunity to be

heard incident to the deprivation of life, liberty or property at the hands of the

government,” and, generally, “requisite notice and opportunity for a hearing at a

meaningful time and in a meaningful manner.” Grayden, 345 F.3d at 1232

(citations and internal quotation marks omitted). To determine due process

requirements in a particular situation, courts generally apply the three-factor

Mathews4 test to assess:

              First, the private interest that will be affected by the official
              action; second, the risk of an erroneous deprivation of such
              interest through the procedures used, and the probable value, if
              any, of additional or substitute procedural safeguards; and
              finally, the Government’s interest, including the function
              involved and the fiscal and administrative burdens that the
              additional or substitute procedural requirement would entail.

Id. at 1232-33.

          Other courts, in applying the Mathews test to Chapter 162 enforcement

proceedings, have found procedural due process violations where a magistrate

relied solely upon an officer’s affidavit and the aggrieved party was not given an

opportunity to protest or contest the factual findings. E.g., Massey v. Charlotte

Cty., 842 So. 2d 142, 145-47 (Fla. 2d DCA 2003); Michael D. Jones, P.A., 670 So.

2d at 96 (“Although [code enforcement] boards can assert a lien against real or


4
    Mathews v. Eldridge, 424 U.S. 319 (1976).

                                                12
personal property, presumably section 162.09 would be interpreted to permit the

presentment of defenses prior to enforcement of any lien.”). The Massey court

noted the importance of an opportunity to present a defense because the findings

there involved “moderately complex issues, including whether the alleged

violation continued, how long it continued, and whether there was any reason to

reduce the per diem fine imposed in light of attempts by the [aggrieved party] to

comply.” Id. at 147.

      The Court agrees that Plaintiff has an interest against accrued fines—which

can constitute a lien on property—but a close look at the hearing transcript reveals

that Plaintiff was afforded an opportunity to be heard. Indeed, he was duly noticed

of the hearing and was allowed to present after Defendant Shaw testified. See Fla.

Stat. § 162.07(3) (“The enforcement board shall take testimony from the code

inspector and alleged violator. Formal rules of evidence shall not apply, but

fundamental due process shall be observed and shall govern the proceedings.”).

      Plaintiff requested a VGA cable for his computer but did not raise the issue

again after he was informed he would need to provide a copy of any presented

evidence. And though Plaintiff requested a hearing aid, he decided to “just try . . .

so we don’t have to come back here again.” The record shows he was able to

respond to questions from the Magistrate, and officials obliged him whenever he

asked for confirmation of what other individuals had said. It was Plaintiff’s choice


                                          13
to proceed, and there is no indication he made any prior request or notice for

hearing assistance.

        As for his defense, Plaintiff argued that Defendant Shaw “accused me of

having beer cans in my yard. I don’t drink beer at all.” Plaintiff later clarified that

the cans were Pepsi cans without explaining why this distinction affected

compliance with the code. When asked about black plastic over the roof, Plaintiff

responded, “The black plastic is -- it’s protecting the structure that’s there now. It

doesn’t have any -- it does not have any -- a permanent over-structure. But that --

that is not structure. Structure is what’s underneath.” Dkt. 26-3 at 21-22. The

Magistrate took this as an admission that there was no proper roof. There was also

a dispute about the currency of the photographs presented by Shaw, but the

Magistrate assured Plaintiff that “Ms. Shaw will go out there, or somebody else

will go out there, and you can show them around your property, and if everything

is great, it goes away.”5 Id. at 22.




5
  Plaintiff complains that “[w]hen the fine ends, how much the fine is, when the property is compliant, are
determined sometime after the hearing, by a person who is NOT a magistrate.” Dkt. 29 at 8. But it is
worth noting that the fines eventually assessed were significantly less than as allowed by the Magistrate’s
order—and did not begin for nearly a month after the set compliance date. Plaintiff’s suggestion that he is
entitled to a special magistrate hearing each day the fines accumulate is untenable and unnecessary under
both section 162.09, Florida Statutes and due process. In any event, as section 162.11 makes clear, it is
the enforcement board or special magistrate’s order that is appealed, not the ultimate assessment of the
fines. Also unpersuasive is Plaintiff’s argument that Defendant Shaw imposed additional requirements for
compliance not addressed at the hearing. The Magistrate’s order required Plaintiff to clear all trash or
debris from his property. Dkt. 26-2 at 8.

                                                    14
      Lastly, the Magistrate’s comment about Plaintiff’s hearing does not

constitute a procedural due process violation. Though due process does afford the

right to an impartial tribunal, see Dirt, Inc. v. Mobile Cty. Comm’n, 739 F.2d 1562,

1566 (11th Cir. 1984), the arguably insensitive comment came at the end of the

hearing after the Magistrate had entered his findings. The comment does not rise to

such a level that it singlehandedly impugns the impartiality of the hearing, and

there are no other facts that support discrimination against Plaintiff on the basis of

a hearing disability.

      In sum, while the hearing appears to have been brief, the issues were simple

and Plaintiff was nonetheless allowed to speak and present evidence on his behalf.

See City of Fort Lauderdale v. Scott, 551 F. App’x 972, 975 (11th Cir. 2014)

(“Here, before any lien attached, the City issued a Notice of Violation to

the property owner that specified the purported violation and set a time and place

for a hearing before a special master. A hearing, had it been requested, would have

afforded the property owner a right to be heard in full—to contest the violation.

And judicial review would have been available. This is a paradigm of due

process.”). In any event, the proper avenue for redress of his many claims is the

State appeal process as contemplated by Chapter 162.




                                          15
      III.   Substantive Due Process & Excessive Fines

      Plaintiff also raises a substantive due process and an excessive fines claim

related to the lien on his property. Due process “protects individuals against

arbitrary exercises of government power.” T.W. ex rel. Wilson v. Sch. Bd. of

Seminole Cty., 610 F.3d 588, 598 (11th Cir. 2010). To make out a substantive due

process claim, Plaintiff must show he was deprived of a constitutionally protected

interest through “an abuse of government power.” Greenbriar, Ltd. v. City of

Alabaster, 881 F.2d 1570, 1577 (11th Cir. 1989) (citation omitted). Because “only

the most egregious official conduct can be said to be ‘arbitrary in the constitutional

sense,’” the government’s actions must “shock[] the conscience.” Cty of

Sacramento v. Lewis, 523 U.S. 833, 846 (1998) (citation omitted).

      “[T]here is generally no substantive due process protection for state-created

property rights.” Kentner v. City of Sanibel, 750 F.3d 1274, 1279-80 (11th Cir.

2014). There is an exception where such rights are infringed by a “legislative” as

opposed to an “executive” act. Id. (citations omitted). Executive acts “typically

arise from the ministerial or administrative activities of the executive branch and

characteristically apply to a limited number of people, often to only one,” while

legislative acts “generally apply to a larger segment of—if not all of—society.” Id.

(citations omitted); see also Eisenberg v. City of Miami Beach, 54 F. Supp. 3d




                                          16
1312, 1327 (S.D. Fla. 2014) (citing DeKalb Stone, Inc. v. County of DeKalb,

Ga., 106 F.3d 956, 960 (11th Cir. 1997).

       The plaintiffs in Eisenberg, for example, challenged a city’s enforcement as

applied to an apartment hotel, including “eligibility for a discretionary exemption

to the Fire Code given [the hotel’s] historic status.” Id. at 1327. The court held that

because the decision was specific to the plaintiffs and did not affect the general

population—and was therefore non-legislative—the substantive due process claim

failed. Id.

       Here, the decision to enforce the code provisions against Plaintiff was

clearly specific to Plaintiff and did not affect the general population. Plaintiff

cannot circumvent this fact by alleging that Ordinance 15-10 retroactively applies

to all members of the public whose property existed at the time the ordinance took

effect. See, e.g., Dkt. 26 ¶¶ 13, 16. Additionally, Plaintiff can point to no abuse of

government power or any action by the County that “shocks the conscience.”

       Turning to the statutory language, section 162.09, Florida Statutes provides:

          (1) An enforcement board, upon notification by the code
          inspector that an order of the enforcement board has not been
          complied with by the set time . . . may order the violator to pay
          a fine in an amount specified in this section for each day the
          violation continues past the date set by the enforcement board
          for compliance[.]
          ...
          (3) A certified copy of an order imposing a fine . . . may be
          recorded in the public records and thereafter shall constitute a
          lien against the land on which the violation exists and upon any
                                           17
         other real or personal property owned by the violator. Upon
         petition to the circuit court, such order shall be enforceable in
         the same manner as a court judgment by the sheriffs of this
         state. . . . No lien created pursuant to the provisions of this part
         may be foreclosed on real property which is a homestead under
         s. 4, Art. X of the State Constitution. The money judgment
         provisions of this section shall not apply to real property or
         personal property which is covered under s. 4(a), Art. X of the
         State Constitution.

Meanwhile, article X, section 4 of the Florida Constitution states that homestead

properties are “exempt from forced sale under process of any court, and no

judgment, decree or execution shall be a lien thereon, except for the payment of

taxes and assessments thereon.”

      According to Plaintiff, “[w]hile there are many [court] opinions about the

Florida Constitution’s authorizing the recording of a ‘super-lien’ that is based on

an order, not a judgment[, t]here have been no opinions about the last sentence in

162.09(3).” Dkt. 26 ¶¶ 20-21 (citation omitted). But the Court finds that such an

issue is unnecessary to resolve the case. Indeed, courts have refused to invalidate

liens on homestead properties, notwithstanding the Florida Constitution. As one

state appellate court reasoned:

         [T]he instant lien was created pursuant to a code enforcement
         board order rather than pursuant to a “judgment, decree or
         execution” which are prohibited by the constitution. More
         importantly, . . . the prohibition of the constitutional provision
         is a prohibition against the use of process to force sale of
         homestead property and does not invalidate the debt or lien.
         Thus, the constitutional prohibition takes priority over the debt
         or lien and renders the same unenforceable. The legislature
                                          18
          recognized this fact in determining that an enforcement board
          order should not be considered a judgment except for
          enforcement proceedings. Accordingly, the mere recording of
          the order in the instant case does not constitute a cloud upon
          [the owner’s] homestead property. However, if [the] property
          somehow lost its homestead status, the City would be able to
          enforce the order as a lien against the property.

          Accordingly, the trial court correctly determined that the
          Florida Constitution did not invalidate the lien created in the
          instant case but merely rendered the same unenforceable. As
          such, the summary judgment granted in favor of the City is
          affirmed.

Miskin v. City of Fort Lauderdale, 661 So. 2d 415, 416 (Fla. 4th DCA 1995)

(citations omitted); see also Demura v. Cty. of Volusia, 618 So. 2d 754, 756-57

(Fla. 5th DCA 1993) (“It is arguable that the action which the [property owner]

should have filed (assuming, arguendo, that any action at all was necessary) was a

declaratory judgment action seeking a determination that the property at issue is, in

fact, homestead property at this time.”).

      Nor does Plaintiff state a plausible excessive fines claim. The Eleventh

Circuit has upheld much greater fines under both the U.S. and Florida

Constitutions. E.g., Moustakis v. City of Fort Lauderdale, 338 F. App’x 820 (11th

Cir. 2009). The fine in Moustakis, for example, was $150 per day to total

$700,000. Id. at 821. The court first observed that “[t]here is a strong presumption

that the amount of a fine is not unconstitutionally excessive if it lies within the

range of fines prescribed by the legislature.” Id. at 821 (citations omitted). After


                                            19
noting that Chapter 162 did not impose a cap on the fines, the court found that the

fine “was created by the [owners’] failure to bring the house into compliance with

the Code each day for 14 years. Rather than being grossly disproportionate to the

offense, the $700,000 fine is, literally, directly proportionate to the offense.” Id. at

822.

       The same is true here. A fine of $50 per day to total less than $5,000—which

is within the bounds set by the legislature—is not excessive.

       IV.   Remaining Claims

       Plaintiff’s remaining claims do not survive the motion to dismiss stage. For

the First Amendment claim, Plaintiff alleges that Defendant Shaw misidentified

Pepsi cans in his yard as beer cans. Dkt. 26 ¶ 121. He told her in an email that the

cans “were to be used to construct an informational outdoor display.” Id. ¶ 123. He

removed the cans because of the NOV and the threat of fines. Id. ¶ 124.

       First of all, Plaintiff provides no support for the proposition that

misidentifying trash on a yard constitutes a First Amendment violation. This is true

even if Defendant Shaw knew there were no beer cans on the yard. Secondly,

Plaintiff cites no case finding that storing trash—or, as claimed by Plaintiff,

materials for a future project—on one’s yard is a constitutionally protected

activity. Plaintiff further provides no details about the nature of the “informational




                                           20
outdoor display,” including any concrete plans for its construction.6 Cf. First

Vagabonds Church of God v. City of Orlando, Fla., 638 F.3d 756, 763 (11th Cir.

2011) (en banc) (upholding neutral ordinance that promotes substantial

government interest notwithstanding incidental effect on speech).

        The constitutional and tort privacy claims similarly fall. The argument is

again that the misidentification of the Pepsi cans in the NOV invaded Plaintiff’s

privacy because a “yard full of beer cans presents a more negative mental picture,

than does a yard full of Pepsi cans.” Dkt. 26 ¶ 117. But Plaintiff does not cite any

authority that an NOV that misidentifies trash on a yard—even if knowingly—

violates the Fourth Amendment or an individual’s privacy interests. There was

simply no intrusion as understood by the Fourth Amendment or article 1, section

23 of the Florida Constitution.

        As for tort, Florida courts recognize three strains of invasion of privacy

claims: “(1) appropriation—the unauthorized use of a person’s name or likeness to

obtain some benefit; (2) intrusion—physically or electronically intruding into one’s

private quarters; [and] (3) public disclosure of private facts—the dissemination of

truthful private information which a reasonable person would find objectionable.”

Oppenheim v. I.C. Sys., Inc., 695 F. Supp. 2d 1303, 1308 (M.D. Fla.), aff’d, 627


6
 It is worth noting that there is nothing inherent in the NOV or compliance order that would prohibit
Plaintiff from erecting the “informational display” on his yard once it is completed. Yet the question of
whether any such display would violate the county’s code—and whether Plaintiff would thereafter have a
First Amendment claim—is not before the Court.

                                                   21
F.3d 833 (11th Cir. 2010) (quoting Allstate Ins. Co. v. Ginsberg, 863 So. 2d 156,

162 (Fla. 2003). Plaintiff is unable to establish any of the above.

      Plaintiff’s allegations sound in defamation, yet such a claim is also

unavailable. The cause of action requires that: (1) the defendant published a false

statement, (2) about the plaintiff, (3) to a third party, and (4) the falsity of the

statement caused injury to the plaintiff. In re Nofziger, 361 B.R. 236, 245 (Bankr.

M.D. Fla. 2006) (citations omitted). Malice is also an essential element. Id.

(citation omitted). “Actual malice is established by showing that the publication

was made with knowledge that it was false or with reckless disregard of whether it

was false or not,” though no showing is required where the statement is considered

actionable per se. Id. (citations omitted). A “communication is actionable per se—

that is, without a showing of special damage—if it imputes to another . . . a

criminal offense amounting to a felony . . . or conduct, characteristics or a

condition incompatible with the proper exercise of his lawful business, trade,

profession or office[.]” Id. (citation omitted).

      Apart from conclusory language, Plaintiff does not set forth specific

allegations that the falsity of Defendant Shaw’s statement caused him injury.

Indeed, the statement contested here is not that Plaintiff had cans in his yard—only

that they were beer cans. Similarly, Plaintiff does not dispute that the cans, or any

other trash, would have been observable to any member of the public. Furthermore,


                                            22
again excluding conclusory language, there are no allegations supporting the claim

that Defendant Shaw knew the cans were not beer cans when she made the

statement. Lastly, though the Court need not resolve the point, an absolute

privilege attaches to statements made by public officials so long as publication is

made “in connection with the performance of the duties and responsibilities” of

their office. Stewart v. Sun Sentinel Co., 695 So. 2d 360, 362 (Fla. 4th DCA 1997).

      The last of Plaintiff’s remaining claims is under the Americans with

Disabilities Act for the Magistrate’s alleged refusal to provide Plaintiff with a

hearing aid during the enforcement hearing. Under Title II of the ADA, “no

qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs,

or activities of a public entity, or be subjected to discrimination by any such

entity.” 42 U.S.C. § 12132. Plaintiff must establish: (1) that he is a qualified

individual with a disability; (2) that he was either excluded from participation in or

denied the benefits of a public entity’s services, programs, or activities, or was

otherwise discriminated against by the public entity; and (3) that the exclusion,

denial of benefit, or discrimination was by reason of Plaintiff’s disability. Bircoll v.

Miami-Dade Cty., 480 F.3d 1072, 1083 (11th Cir. 2007).

      This claim has numerous defects. First of all, the allegations do not make

clear that Plaintiff is a qualified individual. Nor is there any indication that Plaintiff


                                           23
requested an accommodation in advance of the hearing. Additionally, the transcript

reveals Plaintiff was not excluded from participation in the hearing; rather, he

elected to proceed “so we don’t have to come back here again.” He was, moreover,

able to communicate with the Magistrate and present evidence on his behalf. Even

more fundamentally, Title II does not require public entities to provide disabled

individuals with individually prescribed devices, such as hearing aids. 28 C.F.R. §

35.135; see also Butts v. Georgia State Patrol Div., No. 4:11-CV-60 CDL, 2011

WL 5597258, at *6 (M.D. Ga. Nov. 17, 2011) (denying Title II claim for failure to

provide a hearing aid).

      V.     Qualified Immunity

      In response to Plaintiff’s various § 1983 claims, the individual Defendants

also invoke qualified immunity, which protects government officials “from

liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citation omitted).

Qualified immunity allows government officials to “carry out their discretionary

duties without the fear of personal liability or harassing litigation.” Oliver v.

Fiorino, 586 F.3d 898, 904 (11th Cir. 2009) (citation omitted). The Eleventh

Circuit teaches that qualified immunity should be addressed “as early in the lawsuit




                                           24
as possible” because it is a defense not only from liability, but from suit. Lee v.

Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (citation omitted).

      A government official “asserting this defense bears the initial burden of

showing that he was acting within his discretionary authority.” Moore v. Sheriff of

Seminole Cty., No. 17-14779, 2018 WL 4182120, at *2 (11th Cir. Aug. 30, 2018)

(citation and quotation marks omitted). Then, to overcome the qualified immunity,

Plaintiff has the burden to show that (1) the official’s conduct violated a

constitutional right, and (2) the right was clearly established at the time of the

official’s alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001); see also

Pearson, 555 U.S. at 236 (courts free to address inquiry in most appropriate order).

      A constitutional violation can be clearly established by showing (1) a

“materially similar case”; (2) pointing to a “broader clearly established principle”

that controls “the novel facts of the situation”; (3) or demonstrating that the

conduct involved in the case “so obviously violates ‘the constitution that prior case

law is unnecessary.” Terrell v. Smith, 668 F.3d 1244, 1255-56 (11th Cir. 2012)

(citations and alterations omitted). As evidenced by the above analysis, Plaintiff

has failed to demonstrate a violation of a clearly established right. Qualified

immunity thus shields Defendants from suit in their individual capacity.




                                           25
                                  CONCLUSION

      The Court GRANTS Defendants’ Motion to Dismiss. Dkt. 27. This is

Plaintiff’s third complaint, and a fourth attempt would be futile. As such, the Court

dismisses with prejudice Plaintiff’s Second Amended Complaint. Dkt. 26. The

Clerk is directed to terminate all pending motions and close the case.

      DONE AND ORDERED at Tampa, Florida, on June 17, 2019.




                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Pro se parties




                                         26
